Exhibit 10.2

HOUSTON WIRE & CABLE COMPANY

2006 STOCK PLAN

FORM OF DIRECTOR

STOCK OPTION AGREEMENT

NONQUALIFIED STOCK OPTION

[DATE]

[NAME]

[ADDRESS]

I am pleased to inform you that effective as of [DATE], pursuant to the HOUSTON
WIRE & CABLE COMPANY 2006 STOCK PLAN (“Plan”), the Board of Directors (“Board”)
of HOUSTON WIRE & CABLE COMPANY (“Company”) has granted to you a nonqualified
stock option (“Option”) to acquire shares of Common Stock (“Shares”) of the
Company.

1.                                       Option Grant.  This Notice constitutes
notice of the grant to you as of [DATE] (“Date of Grant”) of an Option to
purchase, subject to the terms and conditions of this Notice and the Plan, all
or any part of [NUMBER OF SHARES] (            ) Shares of the Company at a
price of [PRICE] ($          ) per Share.  The number of Shares and the price
per Share are subject to adjustment, as provided in the Plan.

2.                                       Term.  The term of the Option shall be
for a period of ten (10) years from the date hereof and shall expire at the
close of regular business hours at the Company’s principal office, Houston Wire
& Cable Company, 10201 North Loop East, Houston, Texas 70729, on the last day of
the term of the Option, unless the Option expires earlier as herein provided. 
The term of the Option shall expire on the date on which your term as a director
of the Company ends, including without limitation your death, resignation or
removal in accordance with the By-Laws of the Company.

3.                                       Vesting.  Subject to the other terms
and conditions of this Notice and the Plan, the Option shall vest entirely on
[DATE].  This Option may be exercised only to the extent, if any, that it is
then vested.

4.                                       Exercise.  There are no limitations on
the number of times this Option may be exercised, provided, however, that (i)
this Option may not be exercised more than once in any calendar year without the
Company’s prior written consent; and (ii) no more than the total number of
Shares specified in paragraph 1 can be purchased pursuant to this Option.  The
Option may be exercised by giving written notice (in a form substantially
similar to Appendix A attached hereto) to the Treasurer of the Company at its
principal office, stating the number of Shares with respect to which the Option
is being exercised and tendering payment for the full purchase price of such
Shares.  The purchase price must be paid in cash, unless another method is
authorized by the Committee.  You are responsible for the payment of any taxes
(other than stock transfer taxes) arising in connection with the issuance or
transfer of shares pursuant to the Option and, on the Company’s demand, will
promptly pay any taxes required to be collected or withheld by the Company.


--------------------------------------------------------------------------------




5.                                       Insider Trading Policy.  The exercise
of the Option and any sale of the Shares issuable upon such exercise are subject
to the provisions of the Company’s Insider Trading Policy, as in effect from
time to time.

6.                                       Nontransferability.  You may not
transfer, sell, pledge, encumber or otherwise dispose of the Option, except that
you may, with the prior written approval of the Committee, transfer the Option
to the following persons or entities:  (i) immediate family members, (ii)
custodianships under the Uniform Transfers to Minors Act or any similar statute,
(iii) trusts for the benefit of any immediate family member, (iv) trusts created
by you for your primary benefit, and (v) upon termination of a custodianship
under the Uniform Transfers to Minors Act or similar statute or the termination
of a trust by the custodian or trustee thereof, or the partial or complete
liquidation of an entity, to the person or persons who, in accordance with the
terms of such custodianship, trust or entity, are entitled to receive Options
held in custody, trust or by the entity.

7.                                       Plan Governs.  The terms of this Stock
Option Agreement shall be subject to the terms of the Plan. If there is any
inconsistency between the terms of this Stock Option Agreement and the terms of
the Plan, the Plan’s terms shall govern. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless otherwise set forth herein. A copy
of the Plan is attached hereto and the terms of the Plan are hereby incorporated
by reference.

8.                                       Employment and Stockholder Status. 
This Stock Option Agreement neither gives you the right to be retained as an
employee of the Company, nor confers upon you or any holder hereof any right as
a stockholder of the Company prior to the issuance of Shares pursuant to the
exercise of the Option.

9.                                       Acceptance.  The exercise of the Option
is conditioned upon your acceptance of this Stock Option Agreement and your
return of an executed copy to the Treasurer of the Company within 30 days after
receipt hereof.

 

HOUSTON WIRE & CABLE COMPANY

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------




I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended (the “Plan”) and hereby accept this Nonqualified Stock Option subject to
all the terms and conditions thereof.  I agree to accept as binding, conclusive
and final all decisions and interpretations of the Board or the Committee, each
as defined in the Plan, regarding any questions arising under the Plan or this
Stock Option Agreement.

Dated:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Signature:

 

 

 


--------------------------------------------------------------------------------


APPENDIX A

Houston Wire & Cable Company

10201 North Loop East

Houston, Texas  77029

Attn:  Treasurer

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

I hereby give notice of my election to exercise, to the extent stated below, the
nonqualified stock option (“Option”) granted to me on [DATE] to purchase [NUMBER
OF SHARES]  shares of common stock, par value $0.01 per share, of Houston Wire &
Cable Company (“Shares”) at a price of [PRICE] per Share, pursuant to the
HOUSTON WIRE & CABLE COMPANY 2006 STOCK PLAN.  I hereby elect to exercise such
Option to the extent of                                  Shares.  Payment in the
amount of $                     equal to the full purchase price of such Shares
is enclosed.

Dated:

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

 

(printed name)

 

 

 

 

 

 

 

 

(address)

 

 

 

 

 

 

 

 

(city, state, zip code)

 

 

 

 

 

 

 

 

(Social Security Number)

 

THIS DOCUMENT IS TO BE USED TO EXERCISE YOUR STOCK OPTIONS.


--------------------------------------------------------------------------------